 

 

z a

 

+
£
}
eG

#
2
i
-
ine

 
 

 

 

 

 

 

ISDC Sharp 7
i pocus MENT j
UNITED STATES DISTRICT COURT |ELECTROMICALLY FIED |
SOUTHERN DISTRICT OF NEW YORK DOC #. teddy
pee ew etc |
MARIO HERRERA, cE * bee Rabe Ql adt~-Qe !
Petitioner,
No. 16 Cr. 00064-01 (LAP)
-against- ORDER

 

UNITED STATES OF AMERICA,

Respondent.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Petitioner Mario Herrera’s pro se

motion to vacate, set aside, or correct his sentence pursuant to

28 U.S.C. § 2255. (See dkt. no. 486.) The Government may

respond to Mr. Herrera’s motion by no later than April 9, 2020.

SO ORDERED.

Dated: New York, New York
February 24, 2020
Mall ness

LORETTA A. PRESKA
Senior United States District Judge

 

 
